Opinion issued December 21, 2021




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-20-00029-CV
                             ———————————
                     SUE JANELL MOREFIELD, Appellant
                                           V.
      SOUTHERN CONCRETE RAISING, INC., WILLIAM HOLMES,
                 AND TY STRICKLIN, Appellees


              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                        Trial Court Case No. 1119842


                           MEMORANDUM OPINION

      Appellant, Sue Jane Morefield, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant

to file brief). After being notified that this appeal was subject to dismissal, appellant

did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).
Accordingly, we dismiss the appeal for want of prosecution for failure to timely file

a brief. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Rivas-Molloy, and Farris.




                                         2